Exhibit 10.1

 



ASSET PURCHASE AGREEMENT

 

THIS AGREEMENT, made and entered into effective the 23rd day of May, 2018, by
and between A.G. TRUCANO, SON AND GRANDSONS, INC., a South Dakota corporation,
of 155 Sherman Street, Deadwood, SD 57732-1563, hereinafter referred to as
‘Seller”; and, MICHAEL J. TRUCANO of Deadwood, SD 57732, subject to his right to
assign this Agreement prior to closing, hereinafter referred to as "Buyer”.

 

WITNESSETH:

 

Seller, is the owner of the business known as “A.G. TRUCANO, SON & GRANDSONS”
located at 155 Sherman Street, Deadwood, SD 57732. The purpose of this Agreement
is to provide for a sale and transfer of all assets of the Seller, ordinarily
and necessarily utilized in the operation of Seller’s business in Deadwood,
South Dakota, but excluding all cash in excess of $400,000 utilized in the
business, on the following terms and conditions:

 

1.Asset Purchase: Buyer agrees to purchase from Seller and Seller agrees to sell
to Buyer all assets of said business, including but not limited to goodwill,
business name and telephone number, supplies, fixtures, equipment, personal
property, $400,000 in cash and other assets used in connection with the normal
and day to day operations of the business, including, but not limited to the
assets, as more fully described on the Bill of Sale, Exhibit “A”.

 

For the avoidance of doubt, all cash utilized in the operation of the business
in excess of $400,000 shall be retained by Seller.

 

2.Purchase Price and Payment: The total purchase price for the Property shall be
the sum of Four Hundred Thousand Dollars ($400,000). The full balance shall be
payable on closing.

 

3.Contingency: The sale and closing of this transaction shall be subject to
receipt by Buyer of all Regulatory approvals necessary to operate the business.

 

4.Closing and Possession: Closing shall occur at the close of business on June
30, 2018 subject to the approval of the South Dakota Commission on Gaming.
Possession of all assets shall be delivered to the Buyer at closing; provided,
however, if closing of the transaction contemplated herein has not occurred by
June 30, 2018 this agreement shall be terminated and of no further force and
effect.

 

5.Buyer’s Representations: Buyer represents:

 

a.Buyer is accepting the Property herein described "as is" and "where is" and is
relying upon its personal inspection and knowledge of the Property herein
described, and not upon any representations or warranties of Seller, expressly
or impliedly made by Seller, except as set forth below;

 

 

 



Asset Purchase Agreement – Final Version Initials A.G. Trucano, Son & Grandsons,
Inc. / Michael J. Trucano _______/ ______ Page 1 AGTS&G      MJT





 

 



 

b.No representations have been made to Buyer by Seller concerning the projected
gross profits or projected net income of the business; and

 

c.That it shall be Buyer’s responsibility to obtain all necessary licenses to
operate the business operation.



 

6.Seller’s Representations: Seller represents:

 

a.Seller guarantees to Buyer that all of the Property used and in connection
with and in relation to the business herein sold is free and clear of all liens,
encumbrances and security interests; and, that there are no unpaid bills or
claims of creditors covering any Property described in Exhibit "A" or the
business;

 

b.Seller has operated the business in compliance with all applicable laws, and
has not received any notice from any governmental entity alleging any
noncompliance under any applicable law;

 

c.Seller has paid all applicable social security, withholding and employment
taxes, sales taxes, use taxes and all other taxes, federal, state or local,
applicable to the conduct of Seller’s business, and no dispute exists as to the
payment or the amount of any such taxes; and

 

d.There is no lawsuit, action or proceeding pending or, to the knowledge of
Seller, threatened against the Seller, that relate to the business or Property
herein transferred.

 

e.The shareholder of the Seller have approved and authorized this transaction.

 

f.The assets listed on Exhibit “A” constitute all assets used in the ordinary
and necessary operations of Seller and that there are no assets used in the
ordinary and necessary operation of the business which are not included in
Exhibit “A” except for the retention by Seller of all cash in excess of
$400,000.

 

All representations and warranties set forth herein shall survive closing.

 

7.             Transfer/Assignments: Seller shall transfer the Property to Buyer
by Bill of Sale, attached hereto as Exhibit “A”. Seller shall also transfer and
assign to Buyer any and all governmental permits or licenses that Buyer desires
to receive subject to governmental approvals.

 

 



Asset Purchase Agreement – Final Version Initials A.G. Trucano, Son & Grandsons,
Inc. / Michael J. Trucano ________/ _______ Page 2 AGTS&G      MJT



 

 

 



8.             Outstanding Leases and Participation Agreements: Seller shall
transfer to Buyer and Buyer shall assume all of Sellers interest in any leases
and participation agreements, and any other leases or contracts affecting
equipment, real estate, signs or personal property used in connection with the
business existing at the time of possession, as may be requested by Buyer; this
specifically includes, but is not limited to, a lease between Seller and J-Mak
Distributors, Inc. Buyer agrees to assume any progressive slot machine liability
and any uncahsed ticket liability existing on the date of Closing. No Coin
Operated Machine and Space Leases, or any other leases with customers of Seller,
are transferred by Exhibit “A” and no such leases are assumed by Buyer.



  

Prior to closing, Seller shall provide notice to any Lessors that Seller, as
Lessee, is exercising its right to terminate any real estate or other leases
with Lessors. Seller shall provide to Buyer written confirmation and a copy of
each of such notices to each active customer from whom a leasehold interest has
been obtained.

 

9.             Business Name: It is understood and agreed that Buyer shall have
the right to operate said business under the existing business name “A.G.
TRUCANO, SON AND GRANDSONS and Seller transfers to Buyer any right, title or
interest in and to the business name “A.G. TRUCANO, SON AND GRANDSONS.”

 

10.           Hold Harmless: Seller shall pay any and all bills, sales tax,
unemployment tax, taxes and governmental obligations, other obligations and
indebtedness and liability claims, if any, that may be outstanding against the
Property and business at the time of possession.

 

11.Time: The parties agree that time is of the essence of this Agreement.

 

12.           Employment Arrangements: Prior to closing, Buyer shall notify
Seller of any employees that Buyer will not retain in the operation of the
business after closing of this Agreement. Seller shall be responsible for
payment of all employee wages and benefits accrued prior to the close of
business on June 30, 2018 and shall be responsible for all severance benefits
for employees not retained by Buyer at closing.

 

13.           Construction: This Agreement shall be construed and governed in
accordance with the laws of the State of South Dakota. Each party has reviewed
this Agreement and has had equal opportunity for input into this Agreement.
Neither party nor their respective legal counsel shall be construed to be the
drafter or primary drafter of this Agreement. In the event of any dispute
regarding the construction of this Agreement or any of its provisions,
ambiguities or questions of interpretation shall not be construed more in favor
of one party than the other; rather, questions of interpretation shall be
construed equally as to each party.

 

14.           Attorney Fees and Court Costs: In the event any legal action is
filed to enforce or recover under any provision of this Agreement, the
prevailing party in the suit shall be entitled to recover court costs and
reasonable attorney’s fees from the non-prevailing party.

 

15.           Other Documents: The parties hereby mutually agree to execute any
and all other documents necessary or needed in order to effectuate the purposes
of this agreement.

 

 



Asset Purchase Agreement – Final Version Initials A.G. Trucano, Son & Grandsons,
Inc. / Michael J. Trucano ________/ _______ Page 3 AGTS&G      MJT





 

 

 

16.           Written Memorandum: This agreement constitutes a memorandum of the
final meeting of the minds between the parties hereto of all prior negotiations
had by the parties in reference to all matters covered herein; and, this
agreement is to be binding upon the respective heirs, executors, administrators
and assigns of the parties hereto.

 

17.           Severability of Provisions: In the event that any portion of this
Agreement is determined to be invalid or unenforceable, such determination shall
not affect the validity or enforceability of any other provision herein.

 

18.           Counterparts: This Agreement may be executed in two counterparts,
both of which taken together shall constitute one and the same instrument, and
any party hereto may execute this Agreement by signing any such counterpart.

 

Dated this 23rd day of May, 2018.

 

A.G. TRUCANO, SON AND GRANDSONS, INC, Seller

 

 



                 MICHAEL P. SHAUNNESSY,  President   MICHAEL J. TRUCANO or
Assigns, Buyer



 

 



State of Nevada )   )ss. County of Clark )

 



On this, the ____ day of May, 2018, before me, the undersigned Notary Public,
personally appeared ________________________ who acknowledged himself to the
_____________________________________________ of A.G. Trucano, Son & Grandsons,
Inc. and that he, as such ___________________________________, being authorized
so to do, executed the foregoing document for the purposes therein contained, by
signing the name of the Corporation, as _______________________________________.

 

In Witness Whereof, I hereunto set my hand and official seal.

  





      (Seal)   Notary Public     My commission expires:  __________________



  

 

Asset Purchase Agreement – Final Version Initials A.G. Trucano, Son & Grandsons,
Inc. / Michael J. Trucano ________/ _______ Page 4 AGTS&G      MJT



 

 

 







State of South Dakota )   ) ss. County of Lawrence )



 

On this _____ day of May, 2018, before me, the undersigned officer, personally
appeared MICHAEL J. TRUCANO, known to me to be the person whose name is
subscribed to the within instrument, subject to the right of assignment, and
acknowledged that he executed the same for the purposes therein contained.

 

In Witness Whereof, I hereunto set my hand and official seal.

 



      (Seal)   Notary Public     My commission expires:  __________________

 

 



Asset Purchase Agreement – Final Version Initials A.G. Trucano, Son & Grandsons,
Inc. / Michael J. Trucano ________/ _______ Page 5 AGTS&G      MJT





 

 

 

 



EXHIBIT A

BILL OF SALE

 

Know all Men by these Presents: That A.G. TRUCANO, SON AND GRANDSONS, INC., a
South Dakota corporation, of 155 Sherman Street, Deadwood, SD 57732-1563,
“Grantor”, for and in consideration of the sum of Four Hundred Thousand Dollars
($400,000) in hand paid at or before the delivery of these presents, by MICHAEL
J. TRUCANO of Deadwood, SD 57732 (subject to his right to assign this Bill of
Sale prior to closing), “Grantee”, the receipt whereof is hereby acknowledged,
has assigned, transferred and conveyed, and by these presents does assign,
transfer and convey unto Grantee, his successors and assigns the following
described personal property, namely:

 

1.All assets of said business, including but not limited to goodwill, business
name and telephone number, supplies, fixtures, equipment, personal property,
cash and other assets ordinarily and necessarily used in connection with the
normal and day to day operations of the business;

2.The sum of $400,000 in cash;

3.Any and all governmental permits and licenses, which may be requested by
Grantee, for which Grantor has a right of assignment;

4.All of Grantor’s interest in slot machine manufacturer’s participation
agreements, and any other leases or contracts affecting equipment, real estate,
signs or personal property used in connection with the business existing at the
time of possession, as may be requested by Grantee; this specifically includes,
but is not limited to, a lease between Grantor and J-Mak Distributors, Inc. No
Coin Operated Machine and Space Leases, or any other leases with customers of
Grantor, are transferred by Exhibit “A” and no such leases are assumed by
Grantee;

5.The existing business name, “A.G.Trucano, Son and Grandsons” and all goodwill
associated therewith;

6.All intellectual property used in the operation of the business known as A.G.
Trucano, Son, and Grandsons, Inc. including, but not necessarily limited to
computers and computer equipment, networking equipment, software, including any
historic licenses, manuals, peripherals, training materials, more specifically
listed hereafter;

7.The detailed listing of certain assets described on the 19 additional pages
attached hereto, all of which are incorporated by reference.

 

TO HAVE AND TO HOLD the same unto Grantee, his successors and assigns, forever.
Grantor, does for itself and its successors and assigns, covenant and agree to
and with Grantee, to warrant and defend the property hereby conveyed unto
Grantee his successors and assigns, against all and every person and persons
whatsoever.

 

IN WITNESS WHEREOF, I have hereunto set my hand on the 23rd day of May, 2018.

 

(Signature page follows)

 

 

 

 

 





 



  A.G. TRUCANO, SON AND GRANDSONS, INC,   Seller               MICHAEL P.
SHAUNNESSY,  President



 

 



 

 



[a-pg01.jpg]





 

 

[a-pg02.jpg]



 

 

[a-pg03.jpg]



 

 

[a-pg04.jpg]



 

 

[a-pg05.jpg]



 

 

[a-pg06.jpg]



 

 

[a-pg07.jpg]



 

 

[a-pg08.jpg]



 

 

[a-pg09.jpg]



 

 

[a-pg10.jpg]



 

 

[a-pg11.jpg]



 

 

[a-pg12.jpg]



 

 

[a-pg13.jpg]



 

 

[a-pg14.jpg]



 

 

[a-pg15.jpg]



 

 

[a-pg16.jpg]



 

 

[a-pg17.jpg]



 

 

[a-pg18.jpg]



 

 

[a-pg19.jpg]



 



 

